Citation Nr: 0506912	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-25 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hepatitis-C, to include 
claimed as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968, with service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  July 2002 by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that the veteran requested a hearing before a 
Veterans Law Judge and such a hearing was scheduled for 
January 28, 2005.  The veteran was duly notified of the date 
and place of the scheduled hearing.  He failed to report for 
the hearing and did not request that the hearing be 
rescheduled.  His claim on appeal will, therefore, be 
processed as though his request for a hearing had been 
withdrawn.  See 38 C.F.R. § 20.702(d) (2004).


FINDINGS OF FACT

1.  Hepatitis-C is not recognized by VA as associated with 
exposure to herbicides.

2.  There is no competent medical evidence that the veteran 
had a claimed episode of blood poisoning during his active 
service.

3.  There is no credible evidence that in service the veteran 
had a risk factor for hepatitis-C which is recognized by the 
medical community.


CONCLUSION OF LAW

Hepatitis-C, to include claimed as a result of exposure to 
herbicides, was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(e) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.

A VCAA notice letter sent by the RO to the veteran in March 
2002 informed him of the evidence needed to substantiate his 
claim, of the evidence which VA had obtained and would 
attempt to obtain, and of the evidence which he should submit 
in support of his claim.  The RO's letter notified the 
veteran that it was his responsibility to make sure that VA 
received any relevant non-VA records.  The RO's letter 
specifically requested that the veteran submit competent 
evidence that he had a risk factor for hepatitis-C recognized 
by the medical community during his period of active service.  
A statement of the case furnished to the veteran by the RO in 
July 2003 set forth 38 U.S.C.A. § 3.159, VA assistance in 
developing claims, and advised the veteran of the reasons and 
bases for the continued denial of his claim.  

The RO's letter to the veteran and the statement of the case 
satisfied the first three elements of notice discussed in 
Pelegrini II.  Although the RO did not explicitly request 
that the veteran provide any evidence in his possession he 
thought was relevant to his claims, it did, as noted above, 
advise him that it was his ultimate responsibility to support 
his claim with appropriate evidence such that any deficiency 
in the wording of the notice was a harmless error, 
particularly where the veteran was requested to submit 
medical evidence linking a current disability to his active 
service.  The Board also finds that any error in not 
providing a single notice to the appellant covering all 
content requirements would be harmless and non-prejudicial, 
in that the veteran has not identified any pertinent records 
to be obtained by VA.  In light of the foregoing, the Board 
concludes that the veteran was afforded adequate notice 
specific to the instant claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained the veteran's service medical records and 
post-service private treatment records.  In addition, VA 
afforded the veteran a medical examination.  The veteran and 
his representative have not identified any additional 
existing evidence relevant to the claim on appeal.  The 
veteran's representative has requested that VA obtain a 
medical opinion on the issue of whether the veteran's current 
hepatitis-C is etiologically related to an incident of blood 
poisoning in service.  However, in this decision, the Board 
has found as a fact that in service the veteran did not have 
any risk factor for hepatitis-C recognized by the medical 
community or any blood poisoning.  Therefore, a medical nexus 
opinion is not necessary to decide the veteran's claim on 
appeal.  See 38 C.F.R. § 3.159(c)(4) (2004).  Accordingly, 
the Board finds that further assistance is not required and 
that the case is ready for appellate review.
    
II. Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004). 

Applicable laws and regulations provide that, if a veteran 
was exposed to a herbicide agent during active service, 
certain diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service.  The 
listed diseases are: chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory 
cancers; and soft-tissue sarcoma.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.309(e) (2004).  38 C.F.R. § 3.307(a)(6) 
(iii) provides that a veteran who served in the Republic of 
Vietnam from January 1962 to May 1975 shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during service.  

III. Factual Background and Analysis

Post-service private treatment records show that the veteran 
was diagnosed with hepatitis-C in May 2001 when blood which 
he was donating prior to his scheduled surgery tested 
positive for the hepatitis-C antibody.  The diagnosis of 
hepatitis-C was confirmed in August 2001 by pathological 
examination of tissue from a liver biopsy.

In written statements received by VA, the veteran has 
contended that his hepatitis-C diagnosed in 2001 is the 
result of exposure to herbicide agents during his service in 
Vietnam.  In the alternative, the veteran has contended that 
his hepatitis-C is etiologically related to an episode of 
blood poisoning during his active service.

Hepatitis-C is not recognized by law or regulation as a 
disease associated with exposure to herbicides, and so there 
is no basis to allow service connection for hepatitis-C on a 
presumptive basis as a result of exposure to herbicides.  See 
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2004).  
The veteran has not submitted any medical or scientific 
evidence showing that the disease hepatitis-C is related to 
exposure to herbicides which were used by United States 
forces in Vietnam, and so there is no basis to allow service 
connection on a direct basis for hepatitis-C as a result of 
exposure to herbicides.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004); Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

The veteran's DD Form 214, separation document, shows that 
his military occupational specialty was cook.  His service 
medical records show that on several occasions he was seen 
for cuts on his hands or fingers which he sustained in his 
work in a kitchen as a cook, but the service medical records 
are entirely negative for any findings or a diagnosis of 
blood poisoning.  In September 1967, the veteran had a 
reaction (a red streak on his arm and swelling under his arm) 
to a smallpox vaccination.  There is no indication in his 
service medical records that this reaction was other than 
acute or that the reaction resulted in blood poisoning.  The 
Board finds that the only probative evidence on the issue of 
whether the veteran developed blood poisoning in service 
would be competent medical evidence.  Competent medical 
evidence means evidence provided by a person who is qualified 
by education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. 
§ 3.159(a)(1) (2004).  As a layman, the veteran is not 
qualified to offer an opinion on a question of medical 
diagnosis or medical causation, see Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992), and so his assertion that he 
had blood poisoning in service is lacking in probative value.

In the March 2002 VCAA notice letter, the RO notified the 
veteran that the risk factors for hepatitis-C which are 
recognized by the medical community include the following: an 
organ transplant before 1992; transfusions of blood or blood 
products before 1992; hemodialysis; accidental exposure to 
blood by health care workers (to include combat medics or 
corpsmen); intravenous drug use or intranasal cocaine use; 
high risk sexual activity; and other direct percutaneous 
(through the skin) exposure to blood such as by tattooing, 
body piercing, acupuncture with non-sterile needles, and 
shared toothbrushes or shaving razors.  As noted above, the 
RO requested that the veteran provide any information, 
statements, or evidence which he had concerning a risk factor 
for hepatitis-C during his active service.  In response to 
the RO's March 2002 letter, the veteran has not contended 
that he had any of the risk factors listed in the RO's letter 
and he has not submitted or identified any evidence which 
would tend to show that in service he had any of the risk 
factors for hepatitis-C listed in the RO's letter.  There is 
no evidence of record that the veteran had any such risk 
factor for hepatitis-C in service, and the Board, therefore, 
has found as a fact that he did not have a risk factor for 
hepatitis-C during active service.    

As the veteran did not have a recognized risk factor for 
hepatitis-C during his 
active service and there is no competent medical evidence of 
record that he had an episode of blood poisoning in service 
which resulted in hepatitis-C many years later, the Board 
must conclude that the preponderance of the credible evidence 
of record is against the veteran's claim for direct service 
connection for hepatitis-C, and entitlement to that benefit 
is not established.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004). 

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Service connection for hepatitis-C is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


